DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ RCE submission filed on March 11, 2021 has been entered.
 
Status of the Claims
Receipt and entry of Applicants’ reply filed on March 11, 2021 is acknowledged.  Claims 1, 14, and 18-19 are amended.  Thus, Claims 1, 3-20, and 22 are pending and are further examined on the merits in the U.S. non-provisional application. 


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
				a first portion of the suction passage (Claim 3, line 3 and Claim 7 and Claim 15), 
				a second portion of the suction passage (Claim 3, line 4 and Claim 7 and Claim 15)
				an outside of the cylinder (Claim 18, line 16)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
		centrifugal force Fc (p. 21, line 14), and
		reference numeral 116 in the upper portion of Fig. 4 is not found described in the specification. 
While the Examiner acknowledges that these elements are shown in the drawings, it is recommended to further depict each of these elements with a reference numeral, perhaps on the magnified view of suction passage 362 in Fig. 8A, to ensure an easier understanding for a reader of the specification in understanding and appreciating Applicants’ invention.  The additional reference numerals will also need further amendment into the specification to ensure a consistent understanding between the written description and the drawings.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because 
			reference characters "315a" and "315b" have both been used to designate the first hole in Fig. 12.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because: 
		Independent Claims 1, 14, and 18 more particularly recite the features of the suction passage (262, Fig. 5 and 8).  As such, Applicants have amended each of these claims to recite these additional elements:
			an inner peripheral surface of the suction passage (Claim 1, line 26),

			first end of the suction passage (Claim 1, line 28), and 
			second end of the suction passage (Claim 1, line 29), and  
		The reference character “V” shown in the bottom, right portion of CONVENTIONAL ART Fig. 1 is not described in the specification, and 
		Fig. 13 depicts the reference numerals 361 (i.e., shaft hole) and 362 (suction passage) with a single lead line that designates a single line segment that is not the shaft hole or suction passage.  Each reference numeral should have separate lead lines that designate the correct structure associated with respective reference numeral.  Additionally, the specification’s description of the alternate embodiment shown in Figs. 12 and 13 (p. 11, lines 15 and 16) does not provide further description for these structures as shown in Figs. 12 and 13.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application 

Specification
The amendments to the title and other amendments to the written description of the specification are acceptable (pp. 2 and 3 of Applicants’ reply filed on March 11, 2021).  

The disclosure is objected to because of the following informalities:
  			Applicants’ have amended each of independent Claims 1, 14, and 18 to more particularly recite the features of the inlet port (315)/suction passage (362, Figs. 5 and 8A , however, the Abstract does not correspondingly describe these features to which the invention is now directed.  
			“casing 20” (p. 2, line 12) should be ‘casing 10 [[
			On p. 20, last line, the words “parallelepiped shape” are described, however, it is not understood or recognized what kind of shape this actually is,  
			“vanes351,352” (p. 21, each of lines 19 and 20) should be “vanes 351, 352 [[
			“cylinder 330” (p. 25, line 24) should be ‘cylinder 330. [[.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Regard to Claims 1, 14, and 18 and claims dependent thereon
	The limitation “the suction passage is arranged inside a second hole” (Claim 1, line 41) in combination with the drawings (i.e., Fig. 5) makes the claim indefinite in that it is not understood how the suction hole (362) is arranged in the second hole (315b) when the second hole (315b) is positioned behind the suction hole (362) such that the suction hole (362) is not arranged in the second hole (315b).
	The phrase “an inlet port that extends toward an axial direction of the cylinder, the inlet port being configured to guide refrigerant from an outside of the cylinder to the compression space” (Claim 18, line 16) in combination with the “first hole” and the “second hole” and “suction port” limitations of the inlet port (Claim 18, lines 32-45), in further combination with Fig. 4 make the claim indefinite in that it is not understood how the inlet port (315) can ever be configured to guide refrigerant to the compression space 
	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-10 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
In Regard to Claim 9 and a claim dependent thereon
	Claim 9 recites that the inlet port and the suction passage have different shapes from one another.  Claim 1 from which Claim 9 depends at least recites that the first and second holes of the inlet port have circular shape (Claim 1, line 37) and that the suction not narrower than Claim 1. 

In Regard to Claim 19
	Claim 19 recites that the first bearing defines the inlet port.  Claim 18 from which Claim 19 depends recites that the inlet port (315, Figs. 4 and 5) comprises a first hole (315a) and a second hole (315b) in a plate portion (311) of the first bearing (310).  This recitation in Claim 18 indicates that the first bearing defines the inlet port.  Thus, Claim 19 is not narrower from Claim 18 from which Claim 19 depends.  

Allowable Subject Matter
Claims 1, 3-20, 22 would be allowable if rewritten or amended to overcome the objections and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Allowability
The following is an examiner’s statement of reasons for allowance:
			The rotary compressor as recited in independent Claims 1, 14, and 18 including: 
				
				“a second hole that extends from an inner end of the first hole toward the suction passage and that penetrates a surface of the plate portion facing the suction passage, wherein each of the first 
				wherein the inner peripheral surface and the outer peripheral surface of the suction passage extend from the second end of the suction passage toward a contact point between the inner circumferential surface of the cylinder and an outer circumferential surface of the roller, and 
				wherein a peripheral length of the inner peripheral surface of the suction passage is greater than a peripheral length of the outer peripheral surface of the suction passage”

is not shown or rendered over the prior art of record.  Dependent Claims 3-13, 19-20, and 22 are also considered to be allowable subject matter by virtue of being dependent on independent Claims 1, 14, and 18.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments 
Applicants’ claim amendments and arguments filed in the reply filed on March 11, 2021 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) objections to the drawings, and
 			(ii) the previous 35 U.S.C. 112, second paragraph rejections 
which are hereby withdrawn by the Examiner.  

Applicants assert that LEE does not teach the amended limitation of Claims 1, 14, and 18 (pp. 13 and 14 of Applicants’ reply filed on March 11, 2021, especially p. 13, last paragraph), namely, that LEE does not teach the limitations of: 
				“a second hole that extends from an inner end of the first hole toward the suction passage and that penetrates a surface of the plate portion facing the suction passage, wherein each of the first hole and the second hole has a circular cross-sectional shape, and the suction passage is arranged inside of the second hole,
				wherein the inner peripheral surface and the outer peripheral surface of the suction passage extend from the second end of the suction passage toward a contact point between the inner circumferential surface of the cylinder and an outer circumferential surface of the roller, and 
				wherein a peripheral length of the inner peripheral surface of the suction passage is greater than a peripheral length of the outer peripheral surface of the suction passage”.


Upon reconsideration of the case the Examiner finds numerous drawing and specification issues contained within the application.  While the Examiner has described the identified issues above, the Examiner further encourages Applicants to review the application and correct any drawing and/or specification issue without adding new matter wherever they are found so that a reader of the specification finds consistency between that which is read in the written description and which is shown in the drawings.  

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL THIEDE/
Examiner, Art Unit 3746
Tuesday March 16, 2021

/Mary Davis/Primary Examiner, Art Unit 3746